Exhibit 10.2
AMENDMENT NO. 1 TO
DISTRIBUTION AGREEMENT
     THIS AMENDMENT NO. 1 TO DISTRIBUTION AGREEMENT (this “Amendment No. 1”),
effective as of January 1, 2006 (the “Amendment Effective Date”), is entered
into between FISHER SCIENTIFIC COMPANY L.L.C., a Delaware limited liability
company represented by its FISHER HEALTHCARE division, (“FHC”), having a place
of business at 9999 Veterans Memorial Drive, Houston, Texas 77038, and BIOSITE
INCORPORATED, a Delaware corporation (“Biosite”), having a place of business at
9975 Summers Ridge Road, San Diego, California 92121. Capitalized terms not
defined herein shall have the meanings set given to them in the Agreement.
RECITALS
     A. The parties have entered into a Distribution Agreement effective as of
January 1, 2006 (the “Agreement”).
     B. The parties now desire to amend the Agreement in certain respects on the
terms and conditions set forth below.
     NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the parties amend the Agreement and otherwise agree
as follows:
     1. Amendments.
          1.1 Notwithstanding anything to the contrary in the Agreement,
including without limitation Sections 2(c) and 2(d), the “Territory” shall
exclude Puerto Rico and the US Virgin Islands.
     Accordingly, the first sentence of Section 2(c) is hereby amended and
restated to read as follows:
     “The “Territory” consists of two segments in the United States and its
territories (excluding Puerto Rico and the US Virgin Islands): (1) the “Hospital
Medical Segment”, and (2) the “Physician Medical Segment.”
     In addition, in the fourth sentence of Section 2(d), each reference to the
phrase “United States and its territories (including without limitation, Puerto
Rico” shall be hereafter replaced with the phrase “United States and its
territories (excluding Puerto Rico and the US Virgin Islands)”.
          1.2 Notwithstanding anything to the contrary in the Agreement, except
with respect to sales to customers in the Territory who have purchased any of
the Products listed on the attached Exhibit A (the “SOB Products”) on or prior
to March 31, 2006 ( “Pre-existing SOB Product Customers”), the SOB Products
shall be considered Increased Margin Products in the Territory, and the “first
sale of such Product by Biosite to FHC” under the Agreement shall be deemed to
have occurred on the Effective Date. For the avoidance of doubt any sales of SOB

1



--------------------------------------------------------------------------------



 



Products to Pre-existing SOB Product Customers, at any time, shall be deemed
sales of Cardiac Products as originally contemplated by the Agreement and the
GSMR for sales of such Cardiac Products shall be 11%. By not later than
April 30, 2006, Biosite and Fisher shall mutually agree to a list of those
Pre-existing SOB Product Customers based on their respective business records.
     2. Miscellaneous.
          2.1 Continuing Effect. This Amendment No. 1 shall be effective for all
purposes as of the Amendment Effective Date. Except as otherwise expressly
modified by this Amendment No. 1, the Agreement shall remain in full force and
effect in accordance with its terms.
          2.2 Governing, Laws. This Amendment No. 1 shall be governed by,
interpreted and construed in accordance with the laws of the State of
California, without regard to conflicts of law principles.
          2.3 Counterparts. This Amendment No. 1 may be executed in
counterparts, each of which shall be deemed to be an original and together shall
be deemed to be one and the same document.
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be
executed by their respective duly authorized officers as of the Amendment
Effective Date.

                      BIOSITE INCORPORATED       FISHER SCIENTIFIC COMPANY
L.L.C.
 
                   
     By:
  /s/ Robert B. Anacone            By:   /s/ Kirk Kimler    
 
 
 
         
 
   
     Title:
  Sr VP, WW Marketing and Sales            Title:   President & General Manager
   

2



--------------------------------------------------------------------------------



 



EXHIBIT A
SOB PRODUCTS

              Catalog             Number   Product   Size   List Price
97300
  Triage ProfilER SOB Panel   25 tests   $1,175.00
97301
  Triage ProfilER SOB Control Set (2x1)       $   100.00
97303
  Triage ProfilER SOB Control Set (5x1)       $   100.00
97305
  Triage ProfilER SOB Calibration Verification Samples       $     80.00

3